57 F.3d 1079NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Frederick E. WATSON, Plaintiff-Appellant,v.Anthony J. TREPEL;  Daniel E. Lungren;  and Orrick,Herrington & Sutcliffe, Defendants-Appellees.
Nos. 94-16274, 94-16585.
United States Court of Appeals, Ninth Circuit.
Submitted April 13, 1995.*Decided June 9, 1995.

1
Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges


2
MEMORANDUM**


3
Frederick E. Watson appeals pro se the district court's dismissal of his complaint for declaratory and injunctive relief and the imposition of Rule 11 sanctions.  We affirm.  The district court correctly dismissed Watson's action as barred by the "law of the case" established by this court in the Kruse appeal.  See Pit River Home and Agricultural Coop.  Ass'n v. United States, 30 F.3d 1088, 1096-97 (9th Cir.1994).  The district court also properly awarded sanctions.  Watson's argument that the district court in Kruse did not have jurisdiction to impose Rule 11 sanctions is legally frivolous.  See Willy v. Coastal Corp., 503 U.S. 131, 137-39 (1992);  Pan-Pacific and Low Ball Cable Television Co. v. Pacific Union Co., 987 F.2d 594, 596 (9th Cir.1993) (per curiam).


4
Watson's motions to disqualify Judge Patel and the circuit judges in Kruse are denied.  Judges cannot be disqualified for "conduct or rulings made during the course of proceedings."  Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1388 (9th Cir.1988).


5
We agree with appellees that Watson's appeal of the district court's dismissal is frivolous.  Accordingly, we award attorneys' fees and costs to appellees.  Fed.R.App.Pro. 38;  Bell v. City of Kellogg, 922 F.2d 1418, 1425 (9th Cir.1991).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3